DETAILED ACTION
	The amendment filed 3/12/2021 has been entered. Claims 1-2 have been amended and claims 3-8 have been added. Claims 1-8 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/12/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objection to the specifications, applicant has revised the specifications to overcome the objection. The objection to the specifications have been withdrawn.
Regarding the claim interpretation under 35 U.S.C. §112(f), the addition of claim 3 does not overcome the claim interpretation previously set forth. The claim interpretations are not withdrawn and re-stated below.
Regarding the rejections under 35 U.S.C. §112(b), the applicant has amended the claims to overcome the rejections. The rejections under 112(b) have been withdrawn.
Regarding the rejections under 35 U.S.C. §101, the applicant has amended the claims to recite a control as a result of the method to integrate the abstract idea into a practical application. Thus, the rejections under 101 have been withdrawn.
Regarding the rejections under 35 U.S.C. §102, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Acquirer configured to obtain parking information” in claim 1. The “acquirer” is defined in the specifications as a “feature analyzer 11” (page 9 line 10) which is a processing circuit to carry out the actions outlined in page 4 lines 7-16.
“Determinator configured to determine a parking posture” in claim 1. The “determinator” is defined in the specifications as “host vehicle direction determinator 12” (page 9 line 10) which is a processing circuit to carry out the actions outlined in page 4 lines 17-26.
“Surrounding monitor sensor configured to identify an empty parking space” in claim 1. The “surrounding monitor sensor 21” is defined in the specifications as “at least one of a camera, a laser sensor, a millimeter wave radar, an ultrasonic sensor, and the like” (page 3 lines 6-9).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makiko (JP2013052754A) in view of Han et al. (U.S. Patent No. 10,583,828 B1; hereinafter Han).
Regarding claim 1, Makiko discloses:
A parking support apparatus  (parking support device with a controller 10, [0010]), which is one parking space out of a plurality of parking spaces, said parking support apparatus comprising:
a surrounding monitor sensor configured to identify an empty parking space out of the plurality of parking spaces as the target parking space (controller 10 uses the information from camera 1 for parking assistance, see at least [0010]; controller 10 identifies a parking space for own vehicle, see at least [0014]):
an acquirer configured to obtain parking information (distance measurement information Dr obtained by distance measurement sensor 2, at least [0030]) indicating a parking posture of a parked vehicle (distance measurement information Dr is used to determine vehicle orientation, at least [0031]-[0033]) in at least one of the plurality of parking spaces around the target parking space, out of the plurality of parking spaces (parking support unit 19 determines whether an empty parking space is available or not, at least [0045]); 
a determinator configured to determine a parking posture for the target 10vehicle with respect to the target parking space, based on obtained parking information (vehicle-dimensional detector unit 12 uses the distance measurement information Dr to determine the orientation of the parking space to determine orientation of parking for the host vehicle, at least [0033])
Makiko does not disclose:
obtain parking information after the target parking space has been identified
an automatic driving determinator configured to perform parking of the target vehicle in the target parking space in accordance with the determined parking posture.
However, Han teaches:
an acquirer configured to, after the target parking space has been identified, obtain parking information indicating a parking posture of a parked vehicle in at least one of the plurality of parking spaces around the target parking space, out of the plurality of parking spaces (unoccupied parking space is identified in step 376 and the adjacent parking space information is gathered in the following steps, see at least col. 12 line 64 - col. 13 line 31 and Fig. 3C)
an automatic driving determinator configured to perform parking of the target vehicle in the target parking space in accordance with the determined parking posture (the vehicle is parked in the selected parking position by a set of control commands controlled by the vehicle, see at least col. 14 lines 4-13 and Fig. 3C)
Han teaches a data gathering step in order to automatically park the vehicle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko by adding a second data gathering step of, after the target parking space has been identified, acquiring additional information of adjacent spaces in order to automatically park a vehicle as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to create a system “which autonomously parks a vehicle in an environment in which the vehicle is located” for increased efficiency (see col. 1 lines 58-59).
Regarding claim 3, Makiko discloses:
A parking support apparatus (parking support device with a controller 10, [0010]), comprising: 
One or more processing circuits configured to (controller 10 is composed of a CPU, see at least [0010]):
Obtain a position of an empty parking space out of a plurality of parking spaces as a target parking space for the target vehicle to park (controller 10 identifies a parking space for own vehicle, see at least [0014]);
Obtain parking information including a parking posture of a parked vehicle in at least one of the plurality of parking spaces around the target parking space (dimensions of the adjacent parked vehicles are used to determine vehicle orientation, at least [0031]-[0033]);
Determine a parking posture for the target vehicle to park within the target parking space, based on obtained parking information (vehicle-dimensional detector unit 12 uses the measurement information to determine the orientation of the parking space to determine orientation of parking for the host vehicle, at least [0033]); and
Makiko does not explicitly disclose:
Automatically perform parking of the target vehicle in the target parking space in accordance with the determined parking posture 
However, Han teaches:
Automatically perform parking of the target vehicle in the target parking space in accordance with the determined parking posture (the vehicle is parked in the selected parking position by a set of control commands controlled by the vehicle, see at least col. 14 lines 4-13 and Fig. 3C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko by adding the automatic parking taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to create a system “which autonomously parks a vehicle in an environment in which the vehicle is located” (see col. 1 lines 58-59).
Regarding claim 5, Makiko discloses:
A parking support method for automatically parking a target vehicle in a target parking space (parking support device with a controller 10, [0010]), which is one parking space out of a plurality of parking spaces, said parking support method comprising:
Identifying an empty parking space out of the plurality of parking spaces as the target parking space (controller 10 uses the information from camera 1 for parking assistance, see at least [0010]; controller 10 identifies a parking space for own vehicle, see at least [0014]);
Obtaining parking information indicating a parking posture of a parked vehicle in at least one of the plurality of parking spaces around the target parking space, out of the plurality of parking spaces, (dimensions of the adjacent parked vehicles are used to determine vehicle orientation, at least [0031]-[0033]);
Determining a parking posture for the target vehicle with respect to the target parking space, based on obtained parking information (vehicle-dimensional detector unit 12 uses the distance measurement information Dr to determine the orientation of the parking space to determine orientation of parking for the host vehicle, at least [0033])
Makiko does not disclose:
obtain parking information after the target parking space has been identified
Performing parking of the target vehicle in the target parking space in accordance with the determined parking posture
However, Han teaches:
obtain parking information after the target parking space has been identified (unoccupied parking space is identified in step 376 and the adjacent parking space information is gathered in the following steps, see at least col. 12 line 64 - col. 13 line 31 and Fig. 3C)
Performing parking of the target vehicle in the target parking space in accordance with the determined parking posture (the vehicle is parked in the selected parking position by a set of control commands controlled by the vehicle, see at least col. 14 lines 4-13 and Fig. 3C)
Han teaches a data gathering step in order to automatically park the vehicle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko by adding a second data gathering step of, after the target parking space has been identified, acquiring information of adjacent spaces in order to automatically park a vehicle as taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to create a system “which autonomously parks a vehicle in an environment in which the vehicle is located” for increased efficiency (see col. 1 lines 58-59).
Regarding claim 7, Makiko discloses:
A parking support method for automatically parking a target vehicle, comprising (parking support device with a controller 10, [0010]):
Obtaining a position of an empty parking space out of a plurality of parking spaces as a target parking space for the target vehicle to park (controller 10 identifies a parking space for own vehicle, see at least [0014]);
Obtaining parking information including a parking posture of a parked vehicle in at least one of the plurality of parking spaces around the target parking space (dimensions of the adjacent parked vehicles are used to determine vehicle orientation, at least [0031]-[0033]);
Determining a parking posture for the target vehicle to park within the target parking space, based on obtained parking information (vehicle-dimensional detector unit 12 uses the measurement information to determine the orientation of the parking space to determine orientation of parking for the host vehicle, at least [0033]); and
Makiko does not disclose:
Automatically performing parking of the target vehicle in the target parking space in accordance with the determined parking posture
However, Han teaches:
Automatically performing parking of the target vehicle in the target parking space in accordance with the determined parking posture (the vehicle is parked in the selected parking position by a set of control commands controlled by the vehicle, see at least col. 14 lines 4-13 and Fig. 3C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko by adding the automatic parking taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to create a system “which autonomously parks a vehicle in an environment in which the vehicle is located” (see col. 1 lines 58-59).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Makiko in view of Han as applied to claims 1 and 5 above, and further in view of Seo et al. (U.S. Patent Application Publication No. 2018/0024559 A1; hereinafter Seo).
Regarding claim 4, the combination of Makiko and Han teaches the elements of claim 1 above but does not teach:
The parking posture is a forward parking posture or backward parking posture of the parked vehicle within the at least one of the plurality of parking spaces
However, Seo teaches:
The parking posture is a forward parking posture or backward parking posture of the parked vehicle within the at least one of the plurality of parking spaces (front end parking or back-in parking, see at least [0024])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko and the automatic parking taught by Han by adding the front end or back-in parking taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to provide “optimal convenience to a driver” based on “a surrounding environment” (see [0006]).
Regarding claim 8, the combination of Makiko and Han teaches the elements of claim 5 above but does not teach:
The parking posture is a forward parking posture or backward parking posture of the parked vehicle within the at least one of the plurality of parking spaces.
However, Seo teaches:
The parking posture is a forward parking posture or backward parking posture of the parked vehicle within the at least one of the plurality of parking spaces (front end parking or back-in parking, see at least [0024])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko and the automatic parking taught by Han by adding the front end or back-in parking taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to provide “optimal convenience to a driver” based on “a surrounding environment” (see [0006]).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makiko in view of Han as applied to claims 1 and 5 above, and further in view of Freistadt et al. (U.S. Patent Application Publication No. 2017/0369078 A1; hereinafter Freistadt) and Seo.
Regarding claim 2, the combination of Makiko and Han teaches the elements of claim 1   but does not teach:
determinator is configured in such a manner (i) that if a percentage of vehicles parked in the plurality of parking spaces  in a parking posture that is different from a predetermined standard parking posture is greater than or equal to a predetermined value, said determinator determines the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and  (ii) that if the percentage of vehicles is less than the predetermined value, said determinator determines the predetermined standard parking posture to be the 20parking posture of the target vehicle with respect to the target parking space
However, Freistadt teaches:
predetermined standard parking posture (preferred parking direction ca be pre-set, see at least [0021])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko and the automatic parking taught by Han by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
However, Seo teaches:
determinator is configured in such a manner (i) that if a percentage of vehicles parked in the plurality of parking spaces  in a parking posture that is different from a predetermined standard parking posture is greater than or equal to a predetermined value, said determinator determines the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and (ii) that if the percentage of vehicles is less than the predetermined value, said determinator determines the predetermined standard parking posture to be the 20parking posture of the target vehicle with respect to the target parking space  (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko, the automatic parking taught by Han, and the pre-set parking direction taught by Freistadt by adding the quantity of a certain parking posture of surrounding vehicles taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to provide “optimal convenience to a driver” based on “a surrounding environment” and park in a certain direction when rear or front parking is prohibited in an area (see [0006] and [0025]).
Regarding claim 6, the combination of Makiko and Han teaches the elements of claim 5  above but does not teach:
If a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a predetermined standard parking posture is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the predetermined standard parking posture to be the parking posture of the target vehicle with respect to the target parking space.
However, Freistadt teaches:
predetermined standard parking posture (preferred parking direction ca be pre-set, see at least [0021])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko and the automatic parking taught by Han by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
Freistadt does not teach:
percentage of vehicles compared to a predetermined value
However, Seo teaches:
If a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a predetermined standard parking posture is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the predetermined standard parking posture to be the parking posture of the target vehicle with respect to the target parking space. (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support apparatus disclosed by Makiko, the automatic parking taught by Han, and the pre-set parking direction taught by Freistadt by adding the quantity of a certain parking posture of surrounding vehicles taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to provide “optimal convenience to a driver” based on “a surrounding environment” and park in a certain direction when rear or front parking is prohibited in an area (see [0006] and [0025]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669